NOTICE OF ALLOWANCE, FIFTH DETAILED ACTION
Status of Prosecution
The present application, 15/978,119 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 62/514,608, filed on June 2, 2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner attempted to locate Applicant’s representative William Higley (RN 67,503) on April 1, 2020 and left voicemails on April 2, 2020 with no response to discuss the restriction/election requirement.
Applicant filed an election on July 7, 2020 electing Invention I, encompassing Claims 1-10 and 17-20.
Examiner called Applicant’s representative Mr. Higley on July 14, 2020 to inquire as to whether or not the election was made with or without traverse and confirmed that it was without traverse.
Applicant’s representative Jacob Smith (RN 65276) initiated an interview with Examiner on November 5, 2020.
Applicant filed amendments and accompanying remarks and arguments on November 10, 2020.
The Office mailed a final rejection, third detailed action on November 27, 2020.
Applicant filed a request for continued examination and amendments and accompanying remarks and arguments on April 12, 2021.
The Office mailed a non-final rejection, fourth detailed action on June 9, 2021.
Applicant’s representative Jacob Smith (RN 65276) initiated an interview with Examiner on August 12, 2021.
Applicant filed amendments and accompanying remarks and arguments on August 27, 2021.
Examiner initiated an interview with Mr. Smith on September 16, 2021 to discuss potential amendments to place the application in condition for allowance. Agreement was reached on September 23, 2021.
Claims 1-17 and 21-22 are in condition for allowance. Claims 11-17 which were withdrawn per the election due to the restriction requirement are now rejoined. Claims 1, 20 and 21 are independent.
Rejoinder of All Previously Withdrawn Claims
Claims 1-17 and 21-22 allowable. Claims 11-17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on April 9, 2020, is hereby withdrawn and claims 11-17 are hereby rejoined and fully examined for patentability In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via written communication by Applicant’s representative, Jacob Smith on September 23, 2021. Mr. Smith has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 

Claims
1.	(Currently amended) A method comprising:
at a device including a display, and one or more input devices:
	receiving, via the one or more input devices, a request to enroll in music sharing, wherein enrollment in music sharing allows a first user to share music with other users; 

		a first affordance that corresponds to a first playlist of the plurality of playlists created by the first user; and 
		a second affordance that corresponds to a second playlist of the plurality of playlists created by the first user; 
	while displaying the privacy settings for the plurality of playlists, receiving, via the one or more input devices, one or more user inputs changing the privacy settings for one or more of the plurality of playlists from corresponding default privacy settings to user-specified privacy settings; 
	after completing enrollment, providing access to the plurality of playlists of the first user to other users with a predetermined relationship to the first user based on the privacy settings for the plurality of playlists, including:
		in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the first playlist, providing access to the first playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and 
		in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the second playlist, providing access to the second playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and
	after completing enrollment, displaying, via the display, a media browsing interface with representations of the plurality of playlists of the first user, including: 
		a first set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the first playlist among the plurality of playlists of the first user, wherein the other users are provided access to the first playlist of the first user based on the user-specified privacy settings, and
, and wherein the other users are provided access to the second playlist of the first user based on the user-specified privacy settings.

2. 	(Original) The method of claim 1, wherein the enrollment user interface includes a third affordance that, when activated, changes the default values of the privacy settings for the plurality of playlists. 

3. 	(Original) The method of claim 1, wherein the representations of the plurality of playlists are scrollable. 

4. 	(Original) The method of claim 1, wherein the default values of the privacy settings for the plurality of playlists indicate that the plurality of playlists are private. 

5. 	(Original) The method of claim 4, wherein the one or more user inputs changes the privacy settings for the first playlist from private to public, and wherein other users are provided access to the first playlist in response to the privacy settings for the first playlist being changed from private to public. 

6. 	(Original) The method of claim 1, wherein the first affordance includes a first toggle switch that is displayed adjacent to the representation of the first playlist, and wherein the first toggle switch is in one of:
a first state indicating that the first playlist is private; and 
a second state indicating that the first playlist is public. 

7. 	(Original) The method of claim 1, further comprising, during the enrollment:
receiving a request to create a profile;

in accordance with a determination that the request is to create a private profile, creating a private profile for the first user. 

8. 	(Original) The method of claim 7, wherein receiving the request to create the profile includes receiving one or more of a name, a username and a photo. 

9. 	(Original) The method of claim 7, further comprising:
after completing enrollment:
receiving a follow request from a second user while the profile for the user is a private profile; and
displaying, on the display, a notification indicating the follow request, wherein the notification includes: 
	a first affordance that, when activated, accepts the follow request;
	a second affordance that, when activated, rejects the follow request; and
	a third affordance that, when activated, displays a user profile for the second user. 

10. 	(Original) The method of claim 9, further comprising:
receiving a user selection selecting one of the first affordance and the second affordance;
after receiving the user selection:
	in accordance with a determination that the user selection included selection of the first affordance, providing the second user with access to the first playlist of the first user based on the user-specified privacy settings; and 
	in accordance with a determination that the user selection included selection of the second affordance, denying the second user access to the plurality of playlists of the first user. 

11. 	(Withdrawn) The method of claim 1, further comprising, during the enrollment:
displaying, on the display, a plurality of representations of other users that do not have a predetermined relationship with the first user; 


12. 	(Withdrawn) The method of claim 1, displaying, on the display, a plurality of representations of other users that do not have a predetermined relationship with the first user, wherein:
	the representations of the other users are selected for inclusion in the plurality of representations of other users based on a comparison of music preferences of the first user to music preferences of a plurality of candidate users other than the first user, 
	a first subset, less than all, of the candidate users are included in the plurality of representations users based on the similarity of their music preferences to the music preferences of the first user; and
a second subset, less than all, of the candidate users are excluded from the plurality of representations of users based on the similarity of their music preferences to the music preferences of the first user; and
the users in the first subset of the candidate users have music preferences that are closer to music preferences of the first user than the users in the second set of candidate users. 

13. 	(Withdrawn) The method of claim 1, including displaying, on the display, a plurality of representations of other users that do not have a predetermined relationship with the first user, wherein displaying the representations of the other users comprises concurrently displaying:
a graphical indication of the music preferences of a first user of the other users along with information identifying the first user; and 
a graphical indication of the music preferences of a second user of the other users along with information identifying the second user. 


arranging the representations of the other users based on a degree of similarity between the music preference of the first user and the music preferences of the other users that do not have a predetermined relationship with the first user. 

15. 	(Withdrawn) The method of claim 11, including displaying, on the display, a plurality of representations of other users that do not have a predetermined relationship with the first user, wherein displaying the representations of the other users comprises:
selecting the other users based on one or more of:
	a geographic location of the first user; and 
	a social network associated with the device. 

16. 	(Withdrawn) The method of claim 1, further comprising during the enrollment, providing the first user with an affordance that controls a setting for requiring approval from the first user before allowing users to establish the predetermined relationship with the first user; and
after enrollment, in response to receiving a request from a respective other user to establish the predetermined relationship with the first user:
	in accordance with a determination that the setting is in a first state in which approval of the first user is required to establish the predetermined relationship, displaying a notification that the respective other user has requested to establish the predetermined relationship with the first user; and  
	in accordance with a determination that the setting is in a second state in which approval of the first user is not required to establish the predetermined relationship, establishing the predetermined relationship with the first user. 

17. 	(Withdrawn) The method of claim 1, further comprising:
receiving, via the one or more input devices, a request to establish a verified account for the first user; and 


18. 	(Canceled) 

19. 	(Canceled) 

20. 	(Currently amended) An electronic device, comprising:
a display;
one or more input devices;
one or more processors;
non-transitory memory storing one or more programs, wherein the one or more programs including instructions, that when executed by the one or more processors, cause the electronic device to:
	receive, via the one or more input devices, a request to enroll in music sharing, wherein enrollment in music sharing allows a first user to share music with other users; 
	after receiving the request, display, on the display, an enrollment user interface that includes concurrently displaying representations of a plurality of playlists created by the first user and privacy settings for the plurality of playlists, wherein the privacy settings for the plurality of playlists have default values, and the enrollment user interface includes:
		a first affordance that corresponds to a first playlist of the plurality of playlists created by the first user; and 
		a second affordance that corresponds to a second playlist of the plurality of playlists created by the first user; 
	while displaying the privacy settings for the plurality of playlists, receive, via the one or more input devices, one or more user inputs changing the privacy settings for one or more of the plurality of playlists from corresponding default privacy settings to user-specified privacy settings;

		in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the first playlist, provide access to the first playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and 
		in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the second playlist, provide access to the second playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and
	after completing enrollment, display, via the display, a media browsing interface with representations of the plurality of playlists of the first user, including: 
		a first set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the first playlist among the plurality of playlists of the first user, wherein the other users are provided access to the first playlist of the first user based on the user-specified privacy settings, and
		a second set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the second playlist among the plurality of playlists of the first user, wherein the second playlist is different from the first playlist, and wherein the other users are provided access to the second playlist of the first user based on the user-specified privacy settings. 

21.	(Currently amended) A non-transitory memory storing one or more programs, wherein the one or more programs including instructions, that when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to:
receive, via the one or more input devices, a request to enroll in music sharing, wherein enrollment in music sharing allows a first user to share music with other users; 

	a first affordance that corresponds to a first playlist of the plurality of playlists created by the first user; and 
	a second affordance that corresponds to a second playlist of the plurality of playlists created by the first user; 
while displaying the privacy settings for the plurality of playlists, receive, via the one or more input devices, one or more user inputs changing the privacy settings for one or more of the plurality of playlists from corresponding default privacy settings to user-specified privacy settings; 
after completing enrollment, provide access to the plurality of playlists of the first user to other users with a predetermined relationship to the first user based on the privacy settings for the plurality of playlists, including:
	in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the first playlist, provide access to the first playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and 
	in accordance with a determination that the one or more user inputs detected while displaying the enrollment user interface changed the default privacy settings for the second playlist, provide access to the second playlist of the first user to other users connected with the first user based on the user-specified privacy settings; and
after completing enrollment, display, via the display, a media browsing interface with representations of the plurality of playlists of the first user, including: 
	a first set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the first playlist among the plurality of playlists of the first user, wherein the other users are provided access to the first playlist of the first user based on the user-specified privacy settings, and
	a second set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the second playlist among the , and wherein the other users are provided access to the second playlist of the first user based on the user-specified privacy settings. 

22.	(Previously presented) The method of claim 1, further comprising:
while displaying the media browsing interface, detecting, via the one or more input devices, a user input directed to the first playlist among the plurality of playlists of the first user within the media browsing interface; and
in response to detecting the user input directed to the first playlist, displaying, via the display, a playlist interface associated with the first playlist that includes:
	the first set of one or more representations of the other users with the predetermined relationship to the first user that are listening to the first playlist among the plurality of playlists of the first user, wherein the first set of one or more representations at least includes a respective representation associated with a second user; and
	an engagement indicator adjacent to the respective representation associated with the second user, wherein the engagement indicator visualizes a reaction provided by the second user in relation to first playlist.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the Examiner whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174